DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Terminal Disclaimer
 	The terminal disclaimer filed on September 24, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,699,465 has been reviewed and is accepted.  The terminal disclaimer has been recorded, and the examiner hereby withdraws the double patenting rejection of the last Office Action.
Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on September 8, 2021 has been considered by the examiner.
Response to Amendment
 	Applicant’s amendment filed on September 24, 2021 has been entered.  No claims have been amended, added or cancelled.  Thus, claims 1-20 are still pending in this application, with claims 1, 11 and 16 being independent.  Claims 1-20 are allowed. 
Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance:
 	The closest prior art of record, AKENINE-MOLLER (US 2017/0178385), BROWN et al. (US 2008/0122853 and/or US 2008/0122845) and/or SHEARER (US 
 	Regarding independent claim 1, the prior art of record does not teach, suggest or render obvious, in view of the claim as a whole, the recited apparatus limitations of:
 	“a plurality of scalar execution engines to execute a set of instructions, wherein the set of instructions are associated with at least one of ray tracing operation, and wherein the set of instructions are offloaded to the plurality of scalar execution engines from a set of graphics cores; and
 	a dispatcher circuitry to schedule and dispatch the set of instructions for execution to the plurality of scalar execution engines, wherein the plurality of scalar execution engines are to store results of the execution of the set of instructions in a memory accessible by the set of graphics cores, and wherein the set of graphics cores are to process the results of the execution of the set of instructions.”
 	Regarding independent claims 11 and 16, the prior art of record does not teach, suggest or render obvious, in view of the claim(s) as a whole, the recited process limitations of:
	“offloading execution of a set of instructions associated with ray tracing operations from a set of graphics cores to a plurality of scalar execution engines;
 	scheduling and dispatching the set of instructions for execution by the plurality of scalar execution engines;
 	executing the set of instructions across the plurality of scalar execution engines;
	storing results of the execution of the set of instructions in a memory accessible by the set of graphics cores;
 	processing, by the set of graphics cores, the results of the execution of the set of instructions.”
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT PEREN whose telephone number is (571)270-7781.  The examiner can normally be reached on 10am-6pm M-F.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING POON can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/VINCENT PEREN/
Examiner, Art Unit 2675

/KING Y POON/Supervisory Patent Examiner, Art Unit 2675